MANDERINO, Judge,
concurring:
I concur in the result reached by other members of the panel in this case since the panel, sitting as a Superior Court panel, follows the decisions of the Supreme Court. When sitting as a member of the Supreme Court, as distinguished from my present duties, sitting by special designation as a member of Superior Court, I have maintained contrary views. Commonwealth v. Bhillips, 475 Pa. 427, 441, 380 A.2d 1210, 1217 (1977) (Manderino, J., dissenting); Common*354wealth v. Nickol, 476 Pa. 75, 81, 381 A.2d 873, 877 (1977) (Roberts, J., dissenting).